UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-28034 AdvanSource Biomaterials Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 04-3186647 (I.R.S. Employer Identification No.) 229 Andover Street, Wilmington, Massachusetts (Address of principal executive offices) (Zip Code) (978) 657-0075 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo q Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes qNo q (the Registrant is not yet required to submit Interactive Data) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): qLarge Accelerated FilerqAccelerated Filer qNon-accelerated FilerxSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes qNo x As of October 29, 2010, there were 21,235,546 of the registrant’s Common Stock outstanding. ADVANSOURCE BIOMATERIALS CORPORATION TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements (unaudited) Condensed Balance Sheets at September 30, 2010 and March 31, 2010 3 Condensed Statements of Operations for the three and six months ended September 30, 2010 and 2009 4 Condensed Statements of Cash Flows for the six months ended September 30, 2010 and 2009 5 Notes to Condensed Financial Statements 6-12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. (Removed and Reserved) 22 Item 5. Other Information 22 Item 6. Exhibits 23 Signatures 24 -2- PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS AdvanSource Biomaterials Corporation Condensed Balance Sheets (Unaudited - in thousands, except share and per share amounts) September 30, March 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable-trade, net of allowance of $5 as of September 30, 2010 and March 31, 2010 Accounts receivable-other 52 Inventories, net Prepaid expenses and other current assets 92 Total current assets Property, plant and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue 64 Total current liabilities Commitments and contingencies Stockholders' equity: Preferred stock; $.001 par value; 5,000,000 shares authorized; 500,000 shares issued and none outstanding as of September 30, 2010 and March 31, 2010 - - Common stock; $.001 par value; 50,000,000 shares authorized; 21,312,238 and 21,278,386 shares issued, and 21,235,546 and 21,201,694 shares outstanding as of September 30, 2010 and March 31, 2010, respectively 21 21 Additional paid-in capital Accumulated deficit ) ) Less: treasury stock, 76,692 shares at cost at September 30, 2010 and March 31, 2010 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. -3- AdvanSource Biomaterials Corporation Condensed Statements of Operations (Unaudited - in thousands, except per share amounts) For the Three Months Ended September 30, For the Six Months Ended September 30, Revenues: Product sales $ License, royalty and development fees Cost of sales Gross profit Operating expenses: Research, development and regulatory Selling, general and administrative Loss from operations ) Other income (expense): Interest income - 4 - 4 Other expense - - - ) Other income (expense) - 4 - ) Net loss from continuing operations ) Income from discontinued operations - sale ofsubsidiaries, net of tax of $0 - - Net income (loss) $ ) $ $ ) $ ) Net income (loss) per common share, basic: Net loss per share, continuing operations $ ) $ ) $ ) $ ) Net income per share, discontinued operations - - Net income (loss) per common share, basic $ ) $ $ ) $ ) Net income (loss) per common share, diluted: Net loss per share, continuing operations $ ) $ ) $ ) $ ) Net income per share, discontinued operations - - Net income (loss) per common share, diluted $ ) $ $ ) $ ) Weighted-average shares used in computingnet income (loss) per common share: Basic Diluted The accompanying notes are an integral part of these unaudited condensed financial statements -4- AdvanSource Biomaterials Corporation Condensed Statements of Cash Flows (Unaudited - in thousands) For The Six Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Net income from discontinued operations - sale of subsidiaries - ) Net loss from continuing operations ) ) Adjustments to reconcile net loss from continuing operations to net cash flows used in operating activities: Depreciation Stock-based compensation 76 Changes in assets and liabilities: Accounts receivable-trade ) ) Accounts receivable-other 53 Inventories (9 ) ) Prepaid expenses and other current assets ) ) Accounts payable ) ) Accrued expenses 4 ) Deferred revenue 44 ) Net cash flows used in operating activities ) ) Cash flows from investing activities: Purchases of property, plant and equipment (2 ) ) Decrease in other assets - 6 Net cash flows used in investing activities from continuing operations (2 ) ) Net cash flows provided by investing activities from discontinued operations - Net cash flows provided by (used in) investing activities (2
